EXHIBIT 10.20

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into effective as of the 30th
day of January, 2002, by and between STAGE STORES, INC., a Nevada corporation
(the "Company"), and ERNEST CRUSE, an individual (the "Executive").

WITNESSETH

:



WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company to hire the Executive to the position
of Senior Vice President, Store Operations (the "Position"), subject to the
terms and conditions of this Agreement; and

WHEREAS, the Executive desires to be hired and appointed to the Position by the
Company, subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1.      EMPLOYMENT; TERM.  

Company hereby hires and appoints Executive to the Position, and Executive
hereby accepts such employment with the Company and appointment to the Position,
subject to the terms and conditions set forth in this Agreement. Subject to
earlier termination in accordance with Section 4 below, this Agreement shall
continue in effect for a period of thirty-six (36) months commencing from the
date hereof (the "Initial Term"). Upon the expiration of the Initial Term or any
Renewal Period (as hereafter described), the term of Executive's employment
under this Agreement shall automatically be extended for an additional
thirty-six (36) month period (a "Renewal Period"), unless either the Company or
Executive notifies the other party in writing at least thirty (30) days prior to
the expiration of the Initial Term or the then current Renewal Period that the
Employment Period shall not be extended upon such expiration.



1.1      Failure to Extend by Company.

  In the event the Company notifies Executive that the Employment Period shall
not be extended at the expiration of the Initial Term or the then current
Renewal Period in accordance with Section 1 hereof, such failure to extend shall
constitute termination of this Agreement by the Company without Good Cause (as
hereafter defined), and the Company and Executive agree that Executive shall be
entitled to receive the payments described in Section 4.3 hereof.



1.2      Failure to Extend by Executive.

  In the event Executive notifies the Company that the Employment Period shall
not be extended at the expiration of the Initial term or the then current
Renewal Period in accordance with Section 1 hereof, such failure to extend shall
constitute termination of this Agreement by Executive without Good Reason (as
hereafter defined), and the Company and Executive agree that Executive shall be
entitled to receive the payments described in Section 4.5 hereof.



2.      POSITION AND DUTIES.  

During such time as Executive is employed with the Company (the "Employment
Period"), Executive shall serve in the Position and shall have the normal
duties, responsibilities and authority associated with or related to such
Position, subject to the power and authority of the Board and executive officers
of the Company to expand or limit such duties, responsibilities and authority
and to override actions of Executive. Executive shall report to the Board and
executive management of the Company. Executive shall devote his best efforts and
his full business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) exclusively to the business
and affairs of the Company and its Subsidiaries (as hereafter defined) and any
duty, task or responsibility assigned or given to Executive by the Board or
executive management, and Executive shall perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner. As used in this Agreement, "Subsidiaries"
shall mean any entity of which the securities having a majority of the voting
power in electing directors or managers are, at the time of determination, owned
by the Company either directly or through one or more Subsidiaries.



2.1      Outside Directorships.  

In the event Executive is invited, solicited or otherwise asked to become a
director, advisor or consultant for any entity or organization of any type or
function whatsoever other than the Company or its Subsidiaries, Executive shall
notify the Board in writing of such invitation, the entity or organization
extending such invitation and the capacity to be served by Executive for such
entity or organization. The Board shall have the sole power and authority to
authorize Executive to accept such invitation based on such criteria and
standards as the Board may determine, and Executive shall not accept such
invitation without the Board's prior written consent, which consent shall not be
unreasonably withheld.



2.2      Delegation by Board.  

Whenever this Agreement calls for action on the part of the Board, the Board may
delegate responsibility for such action to a duly appointed committee of the
Board, including but not limited to the Compensation Committee of the Board, and
Executive agrees to treat, comply with and be bound by any action taken by such
committee as if the Board had taken such action directly.



3.      COMPENSATION AND BENEFITS.  

During the Employment Period, Executive shall be paid or receive compensation
and benefits as follows:



3.1      Base Salary.  

The base salary for Executive shall be $300,000 per year, or such other rate as
the Board may designate from time to time (the "Base Salary"). The Base Salary
shall be payable in regular installments in accordance with the Company's
general payroll practices and shall be subject to withholdings for applicable
taxes.



3.2      Incentive Compensation.

  For any fiscal year ending during the Employment Period, the Board may, but is
not obligated to, award incentive compensation to Executive based upon the
Company's operating results for such fiscal year (the "Incentive Compensation").
The amount of any such Incentive Compensation shall be calculated as a
percentage of the Base Salary in effect during such fiscal year, which
percentage shall be determined and may be adjusted by the Board (the "Target
Rate") based on such results. In addition to such results, the Board may take
into account any extraordinary, unusual or non-recurring items realized or
incurred by the Company during any such fiscal year deemed appropriate by the
Board in determining any Incentive Compensation. The Company shall pay to
Executive any such Incentive Compensation on or before April 1 following the end
of the fiscal year for which such Incentive Compensation was based; provided,
that Executive was employed in the Position as of such fiscal year end, and any
such Incentive Compensation shall be subject to withholdings for applicable
taxes.



3.3      Medical, Dental and Other Benefits.

  Upon completion of any applicable requisite waiting period, Executive shall be
eligible to enroll and participate in any and all benefits plans the Company
provides to its executive officers and employees including, but not limited to,
medical and dental insurance coverage for Executive and family, life insurance
policy (with a face amount equal to two (2) times the Base Salary), long term
disability insurance, stock options, and retirement plans and arrangements. The
premiums, costs and expenses for any such benefit plans under which Executive is
participating shall be borne by Company. Executive shall receive four (4) weeks
of paid vacation each year, which if not taken may not be carried forward to any
subsequent year and Executive shall not receive any compensation for any unused
vacation days. Any and all benefits provided for hereunder shall not be included
in the definition of the term "Base Salary" as such term is used in this
Agreement. All such benefits shall immediately cease and terminate upon the
later of (1) the termination date of the Employment Period or (2) the expiration
date of coverage for such benefits by the Company as described in Section 4
hereof; provided, that upon such termination, Executive shall have the right to
elect to continue any or all of such health benefits, programs or coverage, at
his sole cost and expense, in accordance with and subject to the terms and
limitations set forth in the Consolidated Omnibus Reconciliation Act of 1985
("COBRA") and the regulations promulgated in connection therewith.



3.4      Automobile Allowance.

  Company shall provide Executive with an automobile allowance in the amount of
$1,000.00 per month to be allocated at Executive's discretion, or such other
monthly amount designated by the Board, and such allowance shall be payable in
regular installments in accordance with the Company's general payroll practices.



3.5      Financial Planning Allowance.

  Company shall reimburse Executive for any expenses incurred by Executive in
connection with the preparation of taxes, estate planning or financial
counseling up to a maximum amount of $5,000.00 per year, or such other annual
amount designated by the Board, which amount may not be carried forward to any
subsequent year. Such expenses shall be reimbursed in accordance with the
standard policies and procedures of the Company in effect from time to time
related to such reimbursable expenses.



3.6      Business Expense.  

Company shall reimburse Executive for all reasonable travel, entertainment and
other business expenses incurred by Executive in the course of performing the
duties of the Position. Such expenses shall be reimbursed in accordance with the
standard policies and procedures of the Company in effect from time to time
related to such reimbursable expenses.



4.      TERMINATION; EFFECTS OF TERMINATION.  

This Agreement may be terminated upon the occurrence of any of the following
events:



4.1      Terminable At Will.

  Notwithstanding any other provision of this Agreement including, but not
limited to Section 1, this Agreement and Executive's employment with the Company
or its Subsidiaries shall be terminable at will at any time for any reason by
either party, and this Agreement shall expire automatically when Executive
ceases to hold the Position with the Company for any reason. Upon such
termination, the rights of Executive to receive the monies and benefits from the
Company shall be determined in accordance with the terms and provisions
contained in this Section 4, and Executive agrees that such monies and benefits
are fair and reasonable and are the sole monies and benefits which shall be due
to him from the Company in the event of termination.



4.2      By Company For Good Cause.  

Upon written notice to Executive, Company may immediately terminate this
Agreement at any time during the Employment Period for "Good Cause" (as
hereafter defined).



4.2.1      Monies and Payments to Executive.

  Upon such termination, Executive shall be entitled to receive any Base Salary
earned and unpaid, and fringe benefits described in Section 3.3 hereof accrued
and unpaid, through the date of such termination, and no other monies or
benefits shall be payable or owed to Executive under this Agreement.



4.2.2      Forfeiture of Options.

  Effective as of such termination date, any and all stock options, stock
appreciation rights, restricted stock options, warrants and other similar rights
granted to or received by Executive under any option or incentive plan of the
Company to which Executive is participating or enrolled shall immediately be
terminated and forfeited, except for such options or rights granted to or
received by Executive which have fully and completely vested prior to such
termination date. Any and all such options and rights to which Executive has
become fully and completely vested prior to such termination date shall expire
as set forth in the respective plan document or agreement granting such options
and rights.



4.2.3      Good Cause Defined.  

For purposes of this Agreement, "Good Cause" means (i) Executive's conviction
of, or plea of nolo contendere or guilty to, any criminal violation involving
dishonesty, fraud or moral turpitude; (ii) Executive's gross negligence;
(iii) Executive's willful and serious misconduct; (iv) Executive's breach of
trust or fiduciary duty in the performance of his duties or responsibilities;
(v) Executive's willful failure to comply with reasonable directives and
policies of the Board; or (vi) Executive's breach of any term or provision of
this Agreement.



4.3      By Company Without Good Cause.

  Upon ten (10) days prior written notice to Executive, Company may terminate
this Agreement at any time during the Employment Period without Good Cause.



4.3.1      Monies and Benefits to Executive.

  Upon such termination, Executive shall be entitled to receive: (i) any Base
Salary earned and unpaid, and fringe benefits described in Section 3.3 hereof
accrued and unpaid, through the date of such termination; (ii) one (1) times the
aggregate of (x) the Base Salary plus (y) the Incentive Compensation at the
Target Rate in effect as of the date of such termination; (iii) any Incentive
Compensation for the fiscal year in which such termination occurs pro-rated
through the date of such termination; provided, however, Executive shall not
receive any portion of the Incentive Compensation under this Section 4.31.(iii)
unless the Board determines in good faith that Executive would have been
entitled to receive any Incentive Compensation for the fiscal year in which such
termination occurred in accordance with Section 3.2 hereof; (iv) continuation of
the fringe benefits described in Section 3.3 hereof under which Executive is
participating as of the date of such termination for a period of twelve (12)
months from the date of such termination; and (v) payment of outplacement
services for Executive for a period of twelve (12) months from the date of such
termination; provided, however, the aggregate amount of such payments shall not
exceed $15,000.00.



4.3.2      Payment of Monies and Benefits.

  The payment described in Section 4.3.1(i) hereof shall be paid to Executive
within thirty (30) days from the date of such termination and shall be subject
to withholdings for applicable taxes. The payment described in Section 4.3.1(ii)
hereof shall be paid to Executive in regular installments commencing from the
date of such termination in accordance with the Company's general payroll
practices and shall be subject to withholdings for applicable taxes. The payment
described in Section 4.3.1(iii) hereof shall be payable in a lump sum on or
before April 1 following the end of the fiscal year in which such termination
occurred and shall be subject to withholdings for applicable taxes. The benefits
described in Section 4.3.1(iv) hereof shall be provided in accordance with the
Company's standard policies and practices. The payments described in Section
4.3.1(v) hereof shall be paid directly to the entity providing outplacement
services to Executive within ten (10) days of receipt of an invoice or statement
from such entity.



4.3.3      Forfeiture of Options.

  Effective as of such termination date, any and all stock options, stock
appreciation rights, restricted stock options, warrants and other similar rights
granted to or received by Executive under any option or incentive plan of the
Company to which Executive is participating shall immediately be terminated and
forfeited, except for such options or rights granted to or received by Executive
which have fully and completely vested prior to such termination date. Any and
all such options and rights to which Executive has become fully and completely
vested prior to such termination date shall expire as set forth in the
respective plan document or agreement granting such options and rights.



4.4      By Executive for Good Reason.  

Upon thirty (30) days prior written notice to Company, Executive may terminate
this Agreement at any time during the Employment Period for "Good Reason" (as
hereafter defined), and if requested by Company, Executive shall continue to
work exclusively for the Company during such thirty (30) day period; provided,
however, the Company shall have the right, in its sole discretion, to terminate
this Agreement at any time during such thirty (30) day period upon written
notice to Executive.



4.4.1      Monies and Benefits to Executive.

  Upon such termination, Executive shall be entitled to receive: (i) any Base
Salary earned and unpaid, and fringe benefits described in Section 3.3 hereof
accrued and unpaid, through the date of such termination or the date on which
the Company terminates this Agreement during such thirty (30) day period;
(ii) one (1) times the aggregate of (x) the Base Salary plus (y) the Incentive
Compensation at the Target Rate in effect as of the date of such termination;
(iii) any Incentive Compensation for the fiscal year in which such termination
occurs pro-rated through the date of such termination; provided, however,
Executive shall not receive any portion of the Incentive Compensation under this
Section 4.4.1(iii) unless the Board determines in good faith that Executive
would have been entitled to receive any Incentive Compensation for the fiscal
year in which such termination occurred in accordance with Section 3.2 hereof;
(iv) continuation of the fringe benefits described in Section 3.3 hereof under
which Executive is participating as of the date of such termination for a period
of twelve (12) months from the date of such termination; and (v) payment of
outplacement services for Executive for a period of twelve (12) months;
provided, the aggregate amount of such payments shall not exceed $15,000.00.



4.4.2      Payment of Monies and Benefits.

  The payment described in Section 4.4.1(i) hereof shall be paid to Executive
within thirty (30) days from the date of such termination and shall be subject
to withholdings for applicable taxes. The payment described in Section 4.4.1(ii)
hereof shall be paid to Executive in regular installments commencing from the
date of such termination in accordance with the Company's general payroll
practices and shall be subject to withholdings for applicable taxes. The payment
described in Section 4.4.1(iii) hereof shall be payable in a lump sum on or
before April 1 following the end of the fiscal year in which such termination
occurred and shall be subject to withholdings for applicable taxes. The benefits
described in Section 4.4.1(iv) hereof shall be provided in accordance with the
Company's standard policies and practices. The payments described in Section
4.4.1(v) shall be paid directly to the entity providing outplacement services to
Executive within ten (10) days of receipt of an invoice or statement from such
entity.



4.4.3      Forfeiture of Options.

  Effective as of such termination date, any and all stock options, stock
appreciation rights, restricted stock options, warrants and other similar rights
granted to or received by Executive under any option of incentive plan of the
Company to which Executive is participating shall immediately be terminated and
forfeited, except for such options or rights granted to or received by Executive
which have fully and completely vested prior to such termination date. Any and
all such options and rights to which Executive has become fully and completely
vested prior to such termination date shall expire as set forth in the
respective plan document or agreement granting such options and rights.



4.4.4      Good Reason Defined.  

For purposes of this Agreement, "Good Reason" shall exist if, without
Executive's express written consent, the Company: (i) materially reduces or
decreases Executive's Base Salary from the level in effect on the date hereof;
(ii) fails to include Executive in any incentive compensation plans, bonus
plans, or other plans and benefits provided by the Company to other executive
level executive; (iii) materially reduces, decreases or diminishes the nature,
status or duties and responsibilities of the Position from those in effect on
the date hereof, and such reduction, decrease or diminution is not reasonably
related to or the result of an adverse change in Executive's performance of
assigned duties and responsibilities or the hiring by Company of an executive
senior to Executive; or (iv) requires Executive to regularly perform the duties
and responsibilities of the Position at a location which is more than fifty (50)
miles from the location of Executive's principal place of employment.
notwithstanding the above, Good Reason shall not include the death, disability
or voluntary retirement of Executive or any other voluntary action taken by or
agreed to by Executive related to the Position or its employment with the
Company or its Subsidiaries.



4.5      By Executive Without Good Reason.  

Upon thirty (30) days prior written notice to Company, Executive may terminate
this Agreement at any time during the Employment Period without Good Reason, and
if requested by the Company, Executive shall continue to work exclusively for
the Company during such thirty (30) day period; provided, however, the Company
shall have the right, in its sole discretion, to terminate this Agreement at any
time during such thirty (30) day period upon written notice to Executive.



4.5.1      Monies and Benefits to Executive.

  Executive shall be entitled to receive any Base Salary earned and unpaid, and
fringe benefits described in Section 3.3 hereof accrued and unpaid, through the
date of such termination or the date on which the Company terminates this
Agreement during such thirty (30) day period, and no other monies or benefits
shall be payable or owed to Executive under this Agreement.



4.5.2      Forfeiture of Options.

  Effective as of such termination date, any and all stock options, stock
appreciation rights, restricted stock options, warrants and other similar rights
granted to or received by Executive under any option or incentive plan of the
Company to which Executive is participating or enrolled shall immediately be
terminated and forfeited, except for such options or rights granted to or
received by Executive which have fully and completely vested prior to such
termination date. Any and all such options and rights to which Executive has
become fully and completely vested prior to such termination date shall expire
as set forth in the respective plan document or agreement granting such options
and rights.



4.6      By Company Due to Change in Control.

  In the event a Change in Control (as hereafter defined) occurs and Executive
is not employed in the Position with the Company or its successor thereafter,
Executive shall be entitled to receive, and Company or its successor shall be
obligated to pay, the monies and benefits described in this Section 4.6.



4.6.1      Monies and Benefits to Executive.

  Upon such Change in Control, Executive shall be entitled to receive: (i) any
Base Salary earned and unpaid, and fringe benefits described in Section 3.3
hereof accrued and unpaid, through the date of such Change in Control; (ii) two
(2) times the aggregate of (x) the Base Salary plus (y) the Incentive
Compensation at the Target Rate in effect as of the date of such Change in
Control; (iii) any Incentive Compensation for the fiscal year in which such
Change in Control occurs pro-rated through the date of such Change in Control;
provided, however, Executive shall not receive any portion of the Incentive
Compensation under this Section 4.6.1(iii) unless the Board determines in good
faith that Executive would have been entitled to receive any Incentive
Compensation for the fiscal year in which such Change in Control occurred in
accordance with Section 3.2 hereof; (iv) continuation of the fringe benefits
described in Sections 3.3 hereof under which Executive is participating as of
the date of such Change in Control for a period of twelve (12) months from the
date of such Change in Control; (v) payment of outplacement services for
Executive for a period of twelve (12) months from the date of such Change in
Control; provided, however, the aggregate amount of such payments shall not
exceed $15,000.00; and (vi) continuation of the financial planning allowance
described in Section 3.5 hereof for a period of twelve (12) months from the date
of such Change in Control.



4.6.2      Payment of Monies and Benefits.

  The payments described in Sections 4.6.1(i) and 4.6.1(ii) hereof shall be paid
to Executive in a lump sum within thirty (30) days of the date of such Change in
Control and shall be subject to withholdings for applicable taxes. The payment
described in Section 4.6.1(iii) hereof shall be payable in a lump sum on or
before April 1 following the end of the fiscal year in which such Change in
Control occurred and shall be subject to withholdings for applicable taxes. The
benefits described in Section 4.6.1(iv) hereof shall be provided in accordance
with the Company's or its successor's standard policies and practices. The
payments described in Section 4.6.1(v) hereof shall be paid directly to the
entity providing outplacement services to Executive within ten (10) days of
receipt of an invoice or statement from such entity. The reimbursement of the
expenses related to Section 4.6.1(vi) shall be made to Executive in accordance
with the Company's or its successor's policies and procedures.



4.6.3      Vesting of Options.

  Effective as of the date of such Change in Control, any and all stock options,
stock appreciation rights, restricted stock options, warrants and other similar
rights granted to or received by Executive under any option or incentive plan of
the Company to which Executive is participating or enrolled shall immediately
become fully and completely vested and exercisable as if Executive had satisfied
any and all terms, conditions or requirements described or contained in such
plan. In the event Executive has not previously exercised, or does not exercise,
all or any portion of such options or rights within sixty (60) days of the date
of such Change in Control (the "Exercise Period"), Executive shall be entitled
to receive, and Company or its successor shall be obligated to pay, compensation
for such unexercised options or rights in an amount equal to (i) the number of
shares not exercised by Executive under such options or rights multiplied by
(ii) the closing price of the common stock of the Company as of the day
immediately prior to such Change in Control minus the exercise price of
Executive described in such options or rights (the "Option Compensation"). The
Option Compensation shall be payable in a lump sum within thirty (30) days after
the expiration of the Exercise Period, and shall be subject to withholdings for
applicable taxes. Executive shall take any and all actions, and execute and
deliver to Company or its successor any and all agreements, certificates or
instruments, necessary or required to consummate the transactions contemplated
under this Section 4.6.3 including, but not limited to, the assignment, transfer
or conveyance of any and all shares to be acquired by the Company or its
successor and the cancellation, revocation or termination of any options or
rights Executive has or may have under any such option or incentive plan.



4.6.4      Change in Control Defined.

  For purpose of this Agreement, a "Change in Control" shall be deemed to have
occurred as of the date (i) any "person" or "group" (as such terms are used in
Section 13(b) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company's
then outstanding securities, and within one (1) year after such "person" or
"group" becomes the beneficial owner of twenty-five percent (25%) or more of the
combined voting power of the Company (the "Trigger Date"), the members of the
Board immediately prior to the Trigger Date cease to constitute a majority of
the Board, (ii) the consummation of a consolidation or merger of the Company in
which the Company is not the surviving or continuing corporation, or pursuant to
which shares of the Company's common stock would be converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company's common stock immediately prior to the merger have
(directly or indirectly) at least a fifty one percent (51%) ownership interest
in the outstanding common stock of the surviving corporation immediately after
the merger, or (iii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, except for any sale, lease exchange or transfer
resulting from any action taken by any creditor of the Company in enforcing its
rights or remedies against any assets of the Company in which such creditor
holds a security interest.



4.6.5      Payments from Tax Implications.

  



(a)      Gross-Up Payment.  Notwithstanding anything to the contrary in this
Agreement, in the event it shall be determined that any payment or distribution
made, or benefit provided (including, but not limited to, Section 4.6.3 hereof),
by the Company to or for the benefit of Executive under this Agreement but
determined without regard to any additional payments required under this
Section 4.6.5 (each, a "Payment"), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended from time to time
(the "Code"), or any similar excise tax, or any interest or penalties incurred
by Executive with respect to such excise tax (such tax with any such interest
and penalties being collectively referred to as the "Excise Tax"), Executive
shall be entitled to receive an additional payment (a "Gross-Up Payment") from
the Company in an amount such that after payment by Executive of all taxes
(including any Excise Tax, income tax or payroll tax) imposed upon the Gross-Up
Payment and any interest or penalties imposed with respect to such taxes,
Executive retains from the Gross-Up Payment an amount equal to the Excise Tax
imposed upon the Payments.

(b)      Determination of Gross-Up Payment.  Subject to the provisions of
Section 4.6.5(c) hereof, all determinations required to be made under this
Section 4.6.5, including a determination of the requirement for and amount of
any Gross-Up Payment, shall be made by the independent public accounting firm
which is then retained by the Company to audit its financial statements (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and Executive within thirty (30) business days of the date of such
termination, if applicable, or such earlier time as is requested by the Company,
provided that any determination that an Excise Tax is payable by Executive shall
be made on the basis of substantial authority. Any initial Gross-Up Payment
shall be paid to Executive within fifteen (15) business days of the receipt of
the Accounting Firm's determination. If the Accounting Firm determines that no
Excise Tax is payable by Executive, the Accounting Firm shall furnish Executive
with a written opinion that he has substantial authority not to report any
Excise Tax on his federal income tax return. Any determination by the Accounting
Firm meeting the requirements of this Section 4.6.5(b) shall be binding upon the
Company and Executive; subject only to payments pursuant to the following
sentence based on a determination that additional Gross-Up Payments should have
been made, consistent with the calculations required to be made hereunder (the
amount of such additional payments, including any interest and penalties, being
collectively referred to as the "Gross-Up Underpayment"). In the event the
Company exhausts its remedies pursuant to Section 4.6.5(c) hereof and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Gross-Up Underpayment that has occurred and
any such Gross-Up Underpayment shall be promptly paid by the Company to or for
the benefit of Executive. The fees and disbursements of the Accounting Firm
shall be paid by the Company.

(c)      Remedies to Company.  Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as soon as practicable but not later than ten (10) business days after Executive
receives written notice of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of thirty (30) days
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such thirty (30) day period that the Company desires to contest
such claim at the Company's sole cost and expense and the Company will provide
the indemnification as required by this Section 4.6.5(c), Executive shall: (1)
give the Company any information reasonably requested by the Company relating to
such claim; (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including, but
not limited to, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to
Executive; (3) cooperate with the Company in good faith in order effectively to
contest such claim, and (4) permit the Company to participate in any proceedings
relating to such claim.

The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax, income tax or payroll tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 4.6.5(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority with respect to such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax, income tax or payroll tax,
including interest or penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to the payment of taxes for the taxable year of Executive with respect to which
such contested amount is claimed to be due shall be limited solely to such
contested amount, unless Executive agrees otherwise. Furthermore, the Company's
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(d)      Refund of Excise Tax to Company.  If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 4.6.5(c), Executive
becomes entitled to receive any refund with respect to such claim, Executive
shall (subject to the Company's complying with the requirements of
Section 4.6.5(c) hereof) promptly pay to the Company the amount of such refund,
together with any and all interest paid or credited thereon after taxes
applicable thereto. If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 4.6.5(c) hereof a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then any obligation of Executive to repay such advance shall be
forgiven and the amount of such advance shall offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid by the Company.

4.7      Execution of Release by Executive.  

Company shall not be obligated to pay any portion of the monies and benefits
described above, if any, unless and until Executive shall have executed and
delivered to the Company a release of all claims against the Company and its
Subsidiaries and their respective shareholders, partners, member, directors,
managers, officers, employees, agents and attorneys, arising out of or related
to any act or omission which occurred on or prior to the date on which this
Agreement was terminated, in form and substance reasonably satisfactory to the
Company.



5.      POST-EMPLOYMENT DUTIES.

  For a period of three (3) years following the termination of this Agreement,
Executive shall: (i) fully and truthfully cooperate and assist the Company and
its Subsidiaries, to the fullest extent possible, in any and all issues,
matters, legal proceedings or litigation related to or associated with the
business, management or operation of or any other matter involving the Company
or its Subsidiaries in any way or of any nature whatsoever arising from, related
to or connected with any period in which Executive was employed by or otherwise
provided services to the Company or its Subsidiaries or in which Executive has
or may have past knowledge, information or experience or applicable expertise;
and (ii) fully cooperate, assist, participate and work with the Company or its
Subsidiaries on any and all issues or matters for which the Company or its
Subsidiaries may seek his cooperation, assistance, participation, involvement or
consultation. Such assistance shall be provided at such times and dates which
shall not unreasonably interfere or conflict with Executive's then current
employment. The Company shall reimburse Executive for any and all costs and
expenses reasonably incurred by Executive in providing such assistance in
accordance with the standard policies and procedures of the Company in effect
from time to time related to such reimbursable expenses.



6.      CONFIDENTIAL INFORMATION.  

Executive acknowledges that Executive will have access or be privy to certain
confidential business and proprietary information of the Company and its
Subsidiaries as a result of Executive's employment with the Company or its
Subsidiaries. Such confidential information may include but is not limited to
business decisions, plans, procedures, strategies and policies, legal matters
affecting Company and its Subsidiaries and their respective businesses,
personnel, customer records information, trade secrets, bid prices, evaluations
of bids, contractual terms and arrangements (prospective purchases and sales),
pricing strategies, financial and business forecasts and plans and other
information affecting the value or sales of products, goods, services or
securities of the Company or its Subsidiaries, and personal information
regarding employees (collectively, the "Confidential Information"). Executive
acknowledges and agrees the Confidential Information is and shall remain the
sole and exclusive property of the Company or such Subsidiary. Executive shall
not disclose to any unauthorized person, or use for Executive's own purposes,
any Confidential Information without the prior written consent of the Board,
which consent may be withheld by the Board at its sole discretion, unless and to
the extent that the aforementioned matters become generally known to and
available for use by the public other than as a result of Executive's acts or
omissions. Executive agrees to maintain the confidentiality of the Confidential
Information after the termination of Executive's employment; provided, further,
that if at any time Executive or any person or entity to which Executive has
disclosed any Confidential Information becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any of the Confidential Information, Executive
shall provide the Company with prompt, prior written notice of such requirement
so the Company, in its sole discretion, may seek a protective order or other
appropriate remedy and/or waive compliance with the terms hereof. In the event
that such protective order or other remedy is not obtained or the Company waives
compliance with the provisions hereof, Executive shall ensure that only the
portion of the Confidential Information which Executive or such person is
advised by written opinion of the Company's counsel that Executive is legally
required to disclose is disclosed, and Executive further covenants and agrees to
exercise reasonable efforts to obtain assurance that the recipient of such
Confidential Information shall not further disclose such Confidential
Information to others, except as required by law, following such disclosure. In
addition Executive covenants and agrees to deliver to the Company upon
termination of this Agreement, and at any other time as the Company may request,
any and all property of the Company including, but not limited to, keys,
computers, credit cards, company car, memoranda, notes, plans, records, reports,
computer tapes, printouts and software, Confidential Information in any form
whatsoever, and other documents and data (and copies thereof) and relating to
the Company or any Subsidiary which he may then posses or have under his control
or to which Executive had access to or possession of in the course of such
employment.



7.      COVENANT NOT TO COMPETE, SOLICIT OR DISPARAGE .  

Executive hereby agrees that for a period of three (3) years following the
expiration or termination of this Agreement (the "Non-Compete Period"),
Executive shall not: (i) directly or indirectly, either individually or for any
other person or entity (whether as an officer, director, employee, owner,
stockholder, consultant, agent, advisor, general partner, limited partner or
otherwise), or as a part of a group, own, operate, manage, control, participate
in, consult with, render services for, or in any manner engage in any business
competing with any part of the business presently engaged in by the Company
within any geographical area in which the Company engages or has proposed to
engage in such business (or solicit any person to engage in any of the foregoing
activities); (ii) directly or indirectly, individually or for any other person
or entity induce or attempt to induce any employee of the Company to leave the
employ of the Company, hire any person who is an employee of the Company as of
or immediately prior to the time of such hiring, or induce or attempt to induce
any manufacturers' representative, customer, supplier, licensee, agent or any
other person or entity having a business relationship with the Company to cease
doing business with or reduce the volume of its business with the Company; or
(iii) initiate, participate or engage in any communication whatsoever with any
current or former customer, supplier, vendor or competitor of the Company or its
Subsidiaries or any of their respective shareholders, partners, members,
directors, managers, officers, employees or agents, or with any current or
former shareholder, partner, member, director, manager, officer, employee or
agent of the Company or its Subsidiaries, or with any third party, which
communication could reasonably be interpreted as derogatory or disparaging to
the Company or its Subsidiaries, including but not limited to the business,
practices, policies, shareholders, partners, members, directors, managers,
officers, employees, agents, advisors and attorneys of the Company or its
Subsidiaries. Provided, however, nothing herein shall prohibit Executive from
being a passive owner of or controlling, directly or indirectly, not more than
five percent (5%) in the aggregate of the outstanding stock of any class of a
corporation which is publicly traded and which competes in the business of the
Company so long as Executive has no direct or indirect participation in the
management of such corporation. Executive acknowledges that the foregoing
restriction is reasonable in all respects and that there is no less restrictive
provision in terms of duration, prohibited activities or geographic area which
would adequately protect the Company's assets and other legitimate business
interests. For purposes of the foregoing, a business shall be deemed to be
competing with the business of the Company if such business (a) operates apparel
stores in small markets (populations of less than 25,000) and (b) operates a
significant number of its apparel stores (75% or more of its total apparel
stores) in 10,000 to 30,000 square foot formats. Notwithstanding the foregoing,
in the event any part of this covenant set forth in this provision shall be held
invalid, illegal or unenforceable by a court of competent jurisdiction,
Executive and the Company hereby agree that such invalid, illegal or
unenforceable provision or section hereof shall be severed from this Agreement
without affecting the remaining portions hereof in any manner. In the event any
portion of this provision related to the time or geographical area restrictions
hereof shall be declared by a court of competent jurisdiction to exceed the
maximum time or geographical area restrictions such court deems reasonable or
enforceable, said time or geographic area restriction shall be deemed to become
and thereafter shall be such time or geographic area which such court shall deem
reasonable and enforceable.



8.      ARBITRATION.

  Should any dispute arise relating to the meaning, interpretation, enforcement
or application of this Agreement, such dispute shall be settled in Harris
County, Texas, in accordance with the terms, conditions and requirements
described or contained in the Company's arbitration policy, if any, and the
employment dispute arbitration rules of the American Arbitration Association,
and all costs of such arbitration including, but not limited to reasonable
attorney's fees and costs, shall be borne by the losing party.



9.      NOTICES.  

Any notice provided for in this Agreement shall be in writing and shall be
either personally delivered, or mailed by first class mail, return receipt
requested, to the recipient at the address indicated below:



To Executive:

To
Company:                                                                                         
Stage Stores, Inc.
                                                                                                               
10201 Main Street
                                                                                                               
Houston, Texas 77025
                                                                                                               
Attention: Chief Financial Officer

                         With a copy
to:                                                                                      
McKinney & Stringer, P.C.
                                                                                                                                         101
North Robinson, Suite 1300
                                                                                                                                         Oklahoma
City, Oklahoma 73102
                                                                                                                                         Attn:
N. Martin Stringer, Esq.

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

10.      GOVERNING LAW.  

All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas. In furtherance of the foregoing,
the internal law of the State of Texas shall control the interpretation and
construction of this Agreement, even though under the jurisdiction's choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.



11.      SEVERABILITY.  

Each section, subsection and lesser section of this Agreement constitutes a
separate and distinct undertaking, covenant or provision hereof. In the event
that any provision of this Agreement shall be determined to be invalid or
unenforceable, such provision shall be deemed limited by construction in scope
and effect to the minimum extent necessary to render the same valid and
enforceable, and, in the event such a limiting construction is impossible, such
invalid or unenforceable provision shall be deemed severed from this Agreement,
but every other provision of this Agreement shall remain in full force and
effect.



12.      AMENDMENTS; MODIFICATIONS.  

Neither this Agreement nor any term or provision in it may be changed, waived,
discharged, rescinded or terminated orally, but only by an agreement in writing
signed by the party against whom or which the enforcement of such change,
waiver, discharge, rescission or termination is sought.



13.      WAIVER.  

No failure on the part of either party to this Agreement to exercise, and no
delay in exercising, any right, power or remedy created hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or remedy by any such party preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. No waiver by any party
hereto to any breach of, or default in, any term or condition of this Agreement
shall constitute a waiver of or assent to any succeeding breach of or default in
the same or any other term or condition hereof. The terms and provisions of this
Agreement, whether individually or in their entirety, may only be waived in
writing and signed by the party against whom or which the enforcement of such
waiver is sought.



14.      SUCCESSORS AND ASSIGNS.  

This Agreement shall be binding upon and inure to the benefits of the
successors, assigns, heirs, legatees, devisees, executors, administrators,
receivers, trustees and representatives of Executive and the Company and its
Subsidiaries and their respective successors, assigns, administrators,
receivers, trustees and representatives.



15.      HEADINGS.  

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.



16.      MULTIPLE COUNTERPARTS.  

This Agreement may be executed in two or more counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.



17.      FEES AND EXPENSES.  

All costs and expenses incurred by either party in the preparation, negotiation
or performance of this Agreement shall be borne solely by the party incurring
such expense without right of reimbursement.



18.      FURTHER ASSURANCES.  

Executive and the Company covenant and agree that each will execute any
additional instruments and take any actions as may be reasonably requested by
the other party to confirm or perfect or otherwise to carry out the intent and
purpose of this Agreement.



19.      CONSTRUCTION.  

In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by Executive and the Company,
and no presumption or burden of proof shall arise favoring or disfavoring either
by virtue of the authorship of any of the provisions of this Agreement.



20.      SURVIVAL.  

Executive and the Company agree that the terms and conditions of Sections 4
through 15 (inclusive), 19, 20 and 21 hereof shall survive and continue in full
force and effect, notwithstanding any expiration or termination of the
Employment Period or this Agreement.



21.      ENTIRE AGREEMENT.  

This Agreement contains and constitutes the entire agreement between Executive
and the Company and supersedes and cancels any prior agreements,
representations, warranties, or communications, whether oral or written, between
Executive and the Company relating to the subject matter hereof in any way.



22.      GENDER; NUMBER PLURALITY.

  Unless the context otherwise requires, whenever used in this Agreement the
singular shall include the plural, the plural shall include the singular, and
the masculine gender shall include the neuter or feminine gender and vice versa.



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

"COMPANY"                                                                                                                 
STAGE STORES, INC.,
                                                                                                                                         
a Nevada corporation

                                                                                                                                         
By: /s/ James R. Scarborough
                                                                                                                                         
Name: James R. Scarborough
                                                                                                                                         
Title: Chairman, President & CEO

"EXECUTIVE"                                                                                                                
/s/ Ernest Cruse
                                                                                                                                          
ERNEST CRUSE, an individual



 

 

472723_1/SCG/31150-005